Citation Nr: 1417808	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  14-08 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected low back strain.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel











INTRODUCTION

The Veteran served on active duty from March 1990 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In this decision, a previously assigned 10 percent rating for the service-connected low back strain was confirmed and continued.

Historically, service connection was granted by the RO in June 1994 for a mild low back strain; a zero percent rating was assigned, effective from January 13, 1994.  The Veteran did not appeal this decision.  A claim seeking an increased rating was received on April 14, 2004.  A November 2004 RO rating decision increased to 10 percent the disability rating assigned for the lumbar spine disability.  The RO also established the effective date for the 10 percent rating as April 14, 2004.  The Veteran did not appeal this decision.  The RO later, in October 2009, confirmed and continued the 10 percent rating for the Veteran's service-connected lumbar spine disability.  The Veteran later submitted an increased rating claim, in July 2012.  See VA Form 21-0820.


FINDING OF FACT

The Veteran's lumbar spine disability has not been shown to be productive of actual limitation of motion or functional loss due to pain manifested by restriction of forward flexion of the thoracolumbar spine to 60 degrees or less; combined range of motion of the thoracolumbar spine restricted to 120 degrees or less; muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks during the past 12 months; or a separately ratable lumbar spine neurological impairment.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent rating for the service-connected low back strain have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 and 5242 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Sufficient notice was provided in an August 2012 letter.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Here, the Veteran has not informed VA of any existing records which may be helpful in the adjudication of his claim, and VA is not on notice of any evidence needed to decide the claim which has not been obtained.



The Veteran was afforded a VA examination in September 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it was predicated on a review of the pertinent medical evidence of record as well as on a physical examination and fully addressed the rating criteria that are relevant to rating the back disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  In addition, all relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Factual Background/Laws and Regulations/Analysis

The Veteran essentially contends that a disability rating in excess of 10 percent should be assigned for his service-connected lumbar spine disability.

Pertinent medical evidence on file includes a July 2012 private orthopedic examination report.  The examining physician indicated that the Veteran's chief complaint was low back pain, with radiation into the buttocks and proximal thighs bilaterally.  His symptoms were described as being both persistent and intermittent.  The Veteran did not complain of significant weakness in his lower extremities or sensory abnormalities; had no complaints concerning changing gait, change in fine or gross motor coordination, changes in bowel or bladder function, including urinary retention or fecal incontinence; described no new muscular weakness, and no new sensory changes.  

Examination revealed normal gait, with grossly normally appearing extremities.  The thoracolumbar spine showed no evidence of asymmetry or muscle atrophy, or alteration in tone or spasticity.  Reduced range of motion was noted; however, no specific findings such as concerning flexion or extension, in degrees, was supplied.  Significant tenderness was elicited on lateral bending and hyperextension, and minimal palpable tenderness in the paraspinal regions.  Sensory examination was essentially normal.  Private MRI (magnetic resonance imaging) findings from outside (pertaining to a June 2012 private report, which has been associated with the claims folder) was reported to indicate an overall impression of significant lumbar disc degeneration, lumbar spondylosis, and facet arthropathy.  

The report of a September 2012 VA thoracolumbar spine examination shows that diagnoses of disc degeneration and osteoarthritis/spondylosis were supplied.  These were based on the June 2012 private MRI findings brought to the examination by the Veteran.  The Veteran denied having any neurocompressive pathology, and denied any radicular distribution of buttocks/leg pain, numbness, or tingling.  He did report flare-ups, including being uncomfortable in bed after five hours, preventing him from laying on his side.  Range of motion findings pertaining to the Veteran's thoracolumbar spine showed forward flexion to 90 degrees or greater (with pain at endpoint), extension to 30 degrees or greater (no objective evidence of pain), right and left lateral flexion to 30 degrees or greater (with no objective evidence of pain), and right and left lateral rotation to 30 degrees or greater (with no objective evidence of pain).  No additional limitation in range of motion was discerned following repetitive use testing.  No functional loss and/or functional impairment of the thoracolumbar spine was noted.  The Veteran had no guarding or muscle spasm.  No muscle atrophy was found.  Sensory examination was normal, and straight leg raising testing were negative bilaterally.  The Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran did not have intervertebral disc syndrome.  The examiner commented that the objective medical evidence supported an opinion that the current extent of impairment due to the Veteran's service-connected back disability was none.



Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lumbar spine disability is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5242.  See October 2012 rating decision.  The Board here again observes that this instant back disorder is not shown to involve intervertebral disc syndrome.  


When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40  and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

Disabilities of the spine are to be evaluated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula) (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Intervertebral disc syndrome will be evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Here, however, based on the facts of the case, as intervertebral disc syndrome has not been diagnosed, the rating in this case will solely utilize the General Rating Formula.

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease:  A 10 percent evaluation requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assignable for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation may be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

For VA compensation purposes, unfavorable ankylosis is "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis."  General Rating Formula, Note 5.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  

As noted, neurologic abnormalities are rated separately.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost, an 80 percent rating is for assignment.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Words such as "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Based on the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's low back disability is not warranted.  As noted, intervertebral disc syndrome has not been shown.  Therefore, an increased rating, if deemed here assignable, needs to be found in the provisions set out in the General Rating Formula.  Although "reduced" range of motion of the Veteran's lumbar spine was reported as part of the above-discussed July 2012 private examination report, specific findings, in degrees, were not provided.  The examiner referred to the Veteran as having only marginal dysfunction.  In the course of the September 2012 VA examination conducted not long thereafter, forward flexion was shown to be to 90 degrees or more, and the combined thoracolumbar spine range of motion clearly far exceeded 120 degrees.  Also, the Veteran's thoracolumbar spine has not exhibited muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Also, ankylosis of the spine has clearly not been demonstrated.  The Veteran has consistently been able to move his spine throughout the period on appeal.  Based upon these clinical findings, a rating in excess of 10 percent is not warranted under the General Rating Formula.

In addition, there is no indication in the record, that the Veteran's pain due to lumbar disability caused functional loss greater than that contemplated by the 10 percent rating assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  The Board also notes that in the assignment of a 10 percent rating, it appears that the DeLuca factors and 38 C.F.R. § 4.40 and 4.45 have already been considered, as without taking into consideration the Veteran's complaints regarding his lumbar spine, a 10 percent rating might not be justified.  Thus, the overall objective evidence fails to show that the Veteran's pain resulted in additional functional limitation such as to enable a finding that his lumbar disability picture more nearly approximates a 20 percent rating under the General Rating Formula.  See also 38 C.F.R. §§ 4.40, 4.45; DeLuca.

The Board additionally notes that associated neurological abnormalities, dependent on the facts of the case, are for evaluation separately.  In this regard, as noted above, while in the course of the July 2012 private examination the Veteran complained of occasional sciatica features and radicular features, he also denied alterations in bowel and bladder functioning.  Also, upon examination, abnormality on sensory testing, as reported above, was essentially absent.  Sensory examination was also determined to be essentially normal in the course of the September 2012 VA thoracolumbar examination.  Thus, a separate evaluation for a neurological disorder is not here warranted.  See Note (6), General Rating Formula. 

The Veteran's contentions regarding his lumbar spine have been considered and there is no question that he honestly believes that he is entitled to a higher rating.  While the Veteran is competent to indicate his spine disability has worsened, he is not competent to show the extent to which it has worsened.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson is competent to report lay-observable symptoms, but lacking in medical training and expertise, is not competent to diagnose a medical condition or provide an opinion on causation).  Consequently, his contentions cannot be used as competent medical evidence to show that an increased rating is warranted under the VA General Rating Formula.  In this case, the competent medical evidence discussed above is of greater probative value because the rating criteria contemplate orthopedic and neurologic testing, such as range of motion testing or sensory examination, to be accomplished by physical examination or other medical procedures.

For the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the service-connected lumbar spine disability.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's lumbar spine disability (mainly complaints of pain and trouble remaining comfortable in bed for more than approximately five hours) are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the Rating Schedule as well in other pertinent regulations; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).







	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 10 percent for service-connected low back strain is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


